Citation Nr: 9908500	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for bursitis 
of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the RO which 
denied a compensable rating for service-connected bursitis of 
the right shoulder.  In September 1998, the veteran appeared 
and gave testimony at a hearing in Washington, D.C., before 
the undersigned Board member.  The case is now before the 
Board for appellate consideration.  


REMAND

The veteran sustained injuries to his right shoulder while on 
active duty and received treatment for bursitis of the right 
shoulder during service.  On his examination prior to 
separation from service, the veteran complained of constant 
right shoulder pain.  The diagnosis of bursitis was confirmed 
soon after service by a private physician, R. Roberts, M.D., 
who reported that X-rays showed no evidence of rotator cuff 
tear.

The record contains a May 1977 statement from T.S. Wu, M.D., 
who reported that the veteran had been seen in May 1977 for 
complaints of right shoulder pain, especially after strenuous 
activity.  It was noted that the veteran had first injured 
his right shoulder in 1972, during service, and had had 
intermittent pain in the shoulder ever since.  He also gave a 
history of a post-service injury in June 1976 when he 
sustained an electric shock and twisting injury to his right 
shoulder and right upper extremity.  The veteran said that he 
had been hospitalized for a few days at the Frederick 
Memorial Hospital following this injury.  He also said that 
his pain had become worse since this injury.  In a February 
1982 statement, Dr. Wu stated that the veteran's right 
shoulder problem was caused by his severe injury of June 
1976.  (It is noted that this statement from Doctor Wu 
appears to have been written in connection with an insurance 
claim or workman's compensation claim.)  

Subsequently, in 1982, the veteran underwent right shoulder 
arthroplasty with acromionectomy and exploration of right 
shoulder and excision of coracoacromial ligament and 
subacromial bursa.  The surgeon, Dr. Wu, attributed the 
disability to the post-service industrial accident.  

The reports of the several VA examinations do not reflect 
that any of the examiners were aware of the post-service 
industrial accident, or treatment rendered therefor.  The 
veteran himself made no mention when reporting his history.  
Consequently, they did not distinguish between symptoms 
attributable to the post-service industrial injury and those 
due to the service-connected bursitis, assuming such is 
possible.  

In view of the above, the Board is uncertain as to the degree 
of right shoulder disability which is attributable to the 
veteran's service-connected right shoulder disability as 
opposed to disability caused by the veteran's June 1976, 
post-service industrial accident.  A further VA orthopedic 
examination should be conducted to clarify this matter, with 
the examiner carefully reviewing the claims file, to include 
records relating to the accident.  

The Board also notes in this regard that the decision of the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
cited as the Court) in DeLuca v. Brown, 8 Vet App. 202(1995) 
must be taken into account in rating the veteran's service-
connected right shoulder disability.  

In DeLuca, the Court held that the provisions of 38 C.F.R. 
§§4.40, 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  The Court also stated that the 
medical examination of the disability must show that the 
examiner took into account the functional disability due to 
pain in determining the limitation of motion.  The 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
(on use or due to flare-ups).  DeLuca v Brown at 206.  
Further, the examiner must furnish, in addition to the usual 
examination findings, a full description of the effects of 
the disability upon the veteran's ordinary activities.  

Also, at his recent hearing before the undersigned Board 
member, the veteran reported recent treatment for right 
shoulder symptoms from Jeffrey Ritter, a Physician's 
Assistant.  The present record includes a bill for private 
medical treatment of right shoulder complaints in September 
1998, as well as copies of two prescription slips, but no 
clinical records documenting recent treatment for the 
veteran's right shoulder disability are in the claims folder.  
Recent clinical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)  

Finally, the Court has held that VA has a duty to fully 
inform the veteran of the consequences of his failure to 
report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  In the event that the 
veteran fails to report for VA examination, the RO should 
readjudicate the claim with consideration of 38 C.F.R. §§ 
3.158 and 3.655 and notify the veteran of that determination 
in a supplemental statement of the case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should contact the veteran and 
ask him if he ever filed a claim for 
workman's compensation in regard to 
his industrial accident of June 1976, 
and if so to provide full particulars 
in regard to such a claim.  If such a 
claim was filed, the RO should take 
appropriate action to obtain all 
relevant documentation, including a 
copy of the workman's compensation 
decision and any medical evidence 
submitted in connection with the 
claim.  All documentation obtained 
should be associated with the claims 
folder.  

2. The RO should also appropriately 
contact the veteran and ask him to 
provide the names and addresses of all 
VA and non-VA health care providers 
who have treated him for his right 
shoulder disability from 1996 to the 
present.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting their 
treatment.  These health care 
providers should include all pertinent 
clinical records from Paul Ritter, 
P.A.-C. of the Mount Alto Family 
Practice in Mount Alto, Pennsylvania.  
All records obtained should be 
associated with the claims folder.  

3. The RO should also take appropriate 
action to obtain copies of all 
clinical records documenting the 
veteran's hospitalization at the 
Frederick Memorial Hospital in 
Frederick Maryland, following his June 
1976 industrial accident with 
resulting electric shock and right 
shoulder injuries.  All records 
obtained should be associated with the 
claims folder.  

4. The veteran should then be afforded a 
VA orthopedic to determine the current 
degree of severity of his service-
connected right shoulder disability.  
Any necessary special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent records may be studied in 
detail.  The physician should state 
that the claims folder has been 
reviewed in his examination report.  
The examiner should report the 
pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of right shoulder 
motion in degrees, and in all planes.  
In addition, the examiner should 
comment on functional limitation, if 
any, caused by the veteran's service-
connected right shoulder disability in 
light of the provisions of 38 
C.F.R.§§ 4.40, 4.45 and the Court's 
decision in the DeLuca case.  The 
examiner must comment as to the 
presence or absence of any weakened 
movement, excess fatigability, pain on 
undertaking motion, and incoordination 
caused by the veteran's service-
connected right shoulder disability.  
If possible, the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination should be 
expressed by the examiner.  The 
examiner should also, to the extent 
possible, differentiate the degree of 
disability in the right shoulder due 
to the veteran's service-connected 
disorder from disability resulting 
from the veteran's post-service right 
shoulder injury of June 1976.  If the 
examining physician believes that this 
differentiation of service-connected 
from nonservice-connected right 
shoulder symptomatology is not 
possible, he/she should so state in 
the examination report.  

5. The RO should ensure that the veteran 
is fully advised of the consequences 
of a failure to report for VA 
examination, pursuant to 38 C.F.R. 
§ 3.655.  

6. Thereafter, the RO should review the 
report of the above examination to 
ensure that the examiner complied with 
the instructions of the remand.  Then 
the RO should readjudicate the 
veteran's claim for an increased 
evaluation of his service-connected 
right shoulder disability, with due 
consideration given to the Court's 
holding in DeLuca.  If this benefit is 
denied, the veteran should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  If the 
veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 
C.F.R. §§ 3.158 and 3.655.

The case should then be returned to the Board for further 
consideration, if in order.  No action is required of the 
veteran until he is so informed by the RO.  The purpose of 
this remand is to obtain clarifying clinical evidence and to 
comply with a precedent decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


